Lundberg Stratton, J.,
concurring in syllabus and judgment only. I join Justice Cook’s concurrence but also write to state that once we determined that issues of fact existed, our duty ended. The majority, however, goes on to comment on and evaluate the disputed evidence. That is not our role in this case and is unnecessary to the disposition of this case. Having sent the matter back to the trier of fact, we should refrain from possible prejudicial comments regarding those facts. Therefore, I respectfully concur in the syllabus and judgment only.